                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                              Crim. Case No. 18-20671
             Plaintiff,

v.                                            Paul D. Borman
                                              United States District Judge

DEMETRIUS BROOKS,

          Defendant.
_____________________________/


                       OPINION AND ORDER
             DENYING DEFENDANT’S MOTION TO SUPPRESS

      On August 4, 2018, at 11:30 pm, Detroit Police Officers Joseph Anthony,

Lenin Amarante, and Jaime Rodriguez pulled over a 2017 Jeep Compass driven by

Alexsand Pina. Other occupants of the Jeep were Angel Torres (front passenger

seat) and Defendant Demetrius Brooks (rear passenger-side seat).

      On October 9, 2018, the United States indicted Demetrius Brooks on a

single count: felon in possession of a firearm, 18 U.S.C. § 922(g)(1), for

possessing a Excam model 25, .25 caliber pistol seized in a search of the rear seat

area of the car. On November 16, 2018, Defendant Brooks filed a Motion to

Suppress all evidence seized from the car search. (ECF #23)

                                          1
      On February 26, 2019, the Court held an evidentiary hearing. (Transcript

ECF #36). Witnesses called to testify were: Detroit Police Officers Lenin

Amarante and Joseph Anthony, and the Jeep’s driver Alexsand Pina. Officer

Amarante testified that the reason for the stop was that Mr. Torres was not wearing

his seatbelt. Mr. Pina testified that Mr. Torres was wearing his seatbelt.

      The Court also viewed videos of the stop and seizure captured on the

officers’ body cameras and the police car’s dash cam, and read the pleadings filed

on this Motion to Suppress, including the parties’ post-hearing Supplemental

Memoranda.

      The Police officers testified that upon approaching the Jeep they smelled

marijuana, and Officer Anthony testified that he saw Defendant Brooks make a

downward “stuffing” motion in the rear seat. The Officers also testified that they

saw what appeared to be a marijuana cigarette in plain view cradled behind

Defendant Brooks’ left ear.

      The officers removed, handcuffed, and detained the three vehicle occupants

while the Jeep was searched. Officer Jaimie Rodriguez recovered a firearm in the

back seat area.

      The Court, having heard the testimony at the evidentiary hearing, viewing

the videos, and reading the parties’ pre-hearing and post-hearing briefs credits the


                                          2
testimony of the police officers and concludes that the police, while stopped at the

light next to the Jeep, did see that Mr. Torres was not wearing his shoulder-lap

seatbelt, a traffic violation, thereby providing probable cause to initiate a traffic

stop. Failing to wear a seatbelt is a civil traffic violation in the State of Michigan.

MCL §257.710(3). The United States Court of Appeals for the Sixth Circuit has

held that “A Police Officer may legally stop a car when he has probable cause to

believe that a civil traffic violation has occurred. Untied States v. Torres-Ramos,

536 F.3d 542, 550 (6th Cir. 2008) cited with approval in United States v. McKinley,

735 Fed. Appx 871, 873 (6th Cir. 2018). Specifically, the Court finds credible the

testimony of Officers Amarante and Anthony.

      The Court also notes that Mr. Pina initially testified, that when he was pulled

over and told by police that he was stopped because Mr. Torres was not wearing

his seatbelt, he told them that Torres had been wearing a seatbelt. However, after

the Assistant U.S. Attorney played Officer Amarante’s body camera audio/video, it

established that Mr. Pina had not so responded to the officer. Evidentiary Hearing

Transcript, February 26, 2019, Pp. 70-71:

             Prosecutor: So, Mr. Pina, to answer my question, you
             didn’t tell officers that a seatbelt was on, did you?

             Pina: He didn’t ask me a question. He kind of just told
             me.


                                            3
Tr. P. 71.

      The Supreme Court held in United States v. Whren, 517 U.S. 806, 813

(1996) that the officers’ subjective intent in conducting the stop on a traffic

violation was irrelevant. The Court concludes that the police stop of the Jeep was

lawful.

      The Court also finds credible the officers’ testimony that have had extensive

experience in interdicting marijuana, and that upon approaching the Jeep on that

hot August summer day, they smelled marijuana and further saw a marijuana joint

lodged on Defendant Brooks’ ear. The Sixth Circuit has “repeatedly” held that the

smell of marijuana establishes probable cause to search a vehicle. McKinley at 873.

      Officer Anthony testified that when the Jeep stopped, he approached the

passenger side, detected a strong odor of marijuana, “and I also observed the rear

passenger [Mr. Brooks] making a – leaning forward and making a stuffing motion

under the seat . . . Between the base of the seat and the floorboard kind of come up.

So between the cushion and the base.” Anthony, Evidentiary Hearing (ECF #36)

P. 45. Officer Anthony elaborated: “He was leaning forward with his shoulder

down and his hands were in between the seat, the base of the seat and the cushion.”

Tr. P. 46. This indicated to him that Defendant Brooks was “trying to conceal

contraband. Id. The Court finds Officer Anthony’s testimony to be credible.


                                           4
      The Court finds that the officers legally stopped for a traffic violation, and

after smelling marijuana, a controlled substance, were justified in ordering the

occupants to exit the Jeep, and to thereafter search the Jeep. Thus, the seizure of

the firearm found in the backseat area of the car, during the search, and the seizure

of marijuana found in plain view on Defendants ear and on his person were lawful.

      Accordingly, the Court DENIES Defendant’s Motion to Suppress the

firearm and the marijuana.

      SO ORDERED.



                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 22, 2019




                                          5
